Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of C.M.L. and M.P.L.,                Appeal from the 200th District Court of
 Children                                             Travis County, Texas (Tr. Ct. No. D-1-AG-
                                                      10-001764). Opinion delivered by Chief
 No. 06-18-00091-CV                                   Justice Morriss, Justice Burgess and Justice
                                                      Stevens participating.




       As stated in the Court’s opinion of this date, we find no error in the order of the court
below. We affirm the order of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                     RENDERED MAY 8, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk